Citation Nr: 0628015	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, entitlement to service 
connection.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1949 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2003 and June 2004 decisions of Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  In July 
2006, the veteran withdrew his request for a hearing before 
the Board.  See 38 C.F.R. § 20.702(e) (2005).  In August 
2006, for good cause shown - the veteran's age, the Board 
advanced this case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

For the reasons explained below, the Board is reopening the 
claim for service connection for PTSD based on new and 
material evidence.  Unfortunately, however, further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, the 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In June 2000, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
PTSD.  

2.  The additional evidence received since that June 2000 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  




CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying the veteran's 
petition to reopen the claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104 (2006), 20.1103 (2005).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence to reopen the claim.  The Board finds 
there is sufficient evidence, so there is no possibility of 
prejudicing the veteran by issuing a decision reopening the 
claim because it reserves determining whether there has been 
compliance with the VCAA and implementing regulations until 
the additional development is completed on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




Reopening the Previously Denied Claim for Service Connection 
for PTSD

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or an injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain other objective information that corroborates his 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Here, the veteran's initial claim for service connection for 
PTSD was denied by the RO in June 1993.  In May 2000, he 
filed a petition to reopen the claim, which was denied in 
June 2000.  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen the claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
So the amended version only applies to applications to reopen 
that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claim was received in 
June 2002, so after this cutoff date.  Therefore, the amended 
version of 38 C.F.R. §3.156(a), providing a new definition of 
new and material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received prior to the RO's June 2000 decision 
consisted of the veteran's DD Form 214 and VA outpatient 
treatment (VAOPT) records from the VA Medical Center (VAMC) 
in Martinsburg, West Virginia.  The veteran's DD Form 214 
indicates he was a Bridge Foreman and assigned to B Company, 
16th Armed Engineer Battalion.  He had one year, five months, 
and 25 days of foreign service and received the Korean 
Service Medal with six Bronze Service Stars.  The RO 
requested a copy of his other service records, including his 
military personnel records, but a January 1993 computer 
print-out response indicates these records were destroyed 
during a 1973 fire at the National Personnel Records Center 
(NPRC) repository in St. Louis, Missouri.

The VAOPT records show treatment for combat-related 
nightmares and insomnia beginning in 1992.  The more recent 
VAOPT records from 1997 to 2000 indicate treatment for 
insomnia and contain reports of long-standing PTSD symptoms.

In June 2000, the RO denied the veteran's petition to reopen 
his claim for service connection for PTSD because there was 
no confirmed diagnosis of this condition and no reported 
stressors that could be verified.

The evidence received since the June 2000 decision includes a 
statement from the veteran's wife, additional VAOPT records, 
the report of an October 2002 VA examination for PTSD, and 
various statements from the veteran concerning his stressors 
in service.  His wife described his various PTSD symptoms, 
including irritability, sleeping difficulties, and 
hypervigilance (see her June 2002 letter).  The VAOPT 
records, which date from 2000 to 2005, show continued 
treatment for PTSD and a generalized anxiety disorder.  The 
report of the October 2002 VA examination confirmed a 
diagnosis of PTSD.  The various statements from the veteran 
describe his alleged stressors in service, including numerous 
ambushes on his convoy, gunfire, rocket and mortar fire, 
seeing dead bodies in Korea, and witnessing an atomic bomb 
test in Nevada (see his April 2004 response to the PTSD 
Questionnaire).  An April 2004 letter from Dr. Asghar, a VA 
staff physician, indicates the veteran had been treated for 
PTSD and generalized anxiety disorder, which the doctor 
attributed to the veteran's military experiences - namely, 
seeing "dead bodies" during his tour in Korea.

Although the evidence received since the June 2000 denial is 
insufficient to grant the veteran's claim for service 
connection for PTSD, it is sufficient to reopen it.  The 
evidence is new because it has not been previously considered 
by the RO.  The evidence is also material, especially the 
report of the November 2002 VA examination, because it 
confirms a diagnosis of PTSD.  The claim was previously 
denied because the veteran did not have a confirmed diagnosis 
- so this new evidence relates to an unestablished fact 
necessary to substantiate the claim.


And with regard to his claimed stressors in service, as 
mentioned, for the purpose of determining whether evidence is 
new and material, the credibility of the evidence 
is presumed.  VA adjudicators do not address the credibility 
and resultant probative value of this evidence until 
readjudicating the claim on the merits.  See Justus, 3 Vet. 
App. at  513.  So this evidence is sufficient to reopen the 
claim.


ORDER

The veteran's petition to reopen the claim for service 
connection for PTSD is granted.


REMAND

As mentioned, service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

As indicated when reopening the claim, the veteran now has a 
diagnosis of PTSD and medical evidence linking this diagnosis 
to his claimed stressors in service.  But the record still 
does not contain any objective evidence corroborating these 
alleged stressors actually occurred, and their occurrence 
cannot be presumed.  This is because there is no evidence 
establishing the veteran engaged in combat with the enemy.  
His receipt of the Korean Service Medal - albeit with six 
Bronze Service Stars, does not suffice, in and of itself, to 
confirm he engaged in combat against enemy forces.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).


So the presumptions of 38 U.S.C.A. § 1154(b) do not apply.  
In other words, his lay statements regarding his in-service 
stressors are insufficient to substantiate his claim for 
PTSD.  There must be objective corroboration of his alleged 
stressors.  See Zarycki, 6 Vet. App. at 98.

Under section 5103(b), the Secretary's duty to assist 
includes making "reasonable efforts to obtain relevant 
records," so long as the claimant "adequately identified" 
those records to the Secretary and authorizes the Secretary 
to obtain them.  See Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  In the case of records requested to corroborate 
a stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  See 38 C.F.R. § 
3.159(c)(2(i).  This duty to assist the veteran is even more 
important where, as here, SMRs and military personnel records 
are unavailable and presumed destroyed.  See, e.g., Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Here, the veteran has made some general statements about his 
convoy being ambushed, receiving gunfire, mortar and rocket 
fire, seeing dead soldiers, and participating in an atomic 
bomb test.  Unfortunately, though, he has not provided dates 
when these events purportedly occurred or the names of the 
dead soldiers he recalls seeing - information that might, in 
turn, enable the U.S. Army and Joint Services Records 
Research Center (JSRRC) to independently substantiate these 
stressors.  He gave general dates of October 1950 to March 
1952 for his experiences in Korea, and mid-1952 for the 
atomic bomb test, but the RO did not ask him for more 
specific dates or locations.  

The JSRRC requires an event be narrowed to a two-month period 
of time in order for research to be conducted.  So a remand 
is required so the veteran can be asked to provide more 
specific dates (within a two-month span) for each alleged 
stressor in service he can recall, the location of the event 
with as much specificity as possible, and the names of any 
fellow servicemen who were injured or killed during the 
event.   [An example of a more specific statement might be, 
"a convoy the veteran was traveling in between point A and 
point B was ambushed in March or April 1951."  This might be 
sufficient for the JSRRC to research the event and provide 
corroboration.]  If, and only if, he is able to provide 
sufficient information for JSRRC to research one of his 
claimed stressors, then this information should be forwarded 
to them.  Otherwise, VA will have no choice but to deny the 
claim on the basis of stressors that have not been verified 
(or are unverifiable).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a letter asking that 
he provide more specific information about 
his PTSD stressors in service (i.e., the 
events during service that he believes 
caused his PTSD).  Ask that he provide the 
approximate date of each event claimed 
(within a two-month time period), 
the approximate location of the event 
(e.g., on a road between point A and point 
B), and the names of any fellow servicemen 
who were injured or killed during the 
event.  Also ask that he identify the unit 
he was assigned to when the event 
occurred.  Give him reasonable time to 
respond to this letter.

2.  If, and only if, the veteran responds 
to the letter in paragraph one with 
sufficient information, prepare a letter 
asking the JSRRC to provide any available 
information that might corroborate his 
alleged stressors in service.  Send JSRRC 
a copy of his DD Form 214 along with his 
response.



3.  If the JSRRC is able to corroborate 
any of the veteran's alleged stressors in 
service, have the VA physician who 
examined him in October 2002 submit an 
addendum to the report of that evaluation 
indicating whether his current diagnosis 
of PTSD is, at least as likely as not, due 
to the corroborated stressor or stressors.  
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims fil for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and any records VA obtains from 
JSRRC.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
question posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).



5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


